REVISED ON MOTION FOR CLARIFICATION *
PER CURIAM.
The Sentencing Guidelines Commission has filed two petitions seeking changes in Florida Rules of Criminal Procedure 3.701 and 3.988. The first amendments, presented in case no. 74,818, are purely procedural and are intended to incorporate legislative changes regarding crimes subject to the *771sentencing guidelines. The second petition, case no. 75,364, revises the forms contained in rule 3.988(a)-(j) to conform to the paper-size requirements implemented in In re Amendment to Florida Rules of Judicial Administration, Rule 2.055 (Paper Size), 550 So.2d 457 (Fla.1989). The forms have been completely revised and require more detailed information than previous forms, but do not change the criteria used to calculate a guidelines sentence or the weight assigned to those criteria.
Therefore, we amend rules 3.701 and 3.988 as indicated in the appendix to this opinion. The amendments adopted in no. 74,818 will be effective immediately upon filing of this opinion. The new forms adopted in no. 75,364 will be effective at 12:01 a.m., January 1, 1991.
It is so ordered.
SHAW, C.J., and OVERTON, McDonald, ehrlich, barkett, GRIMES and KOGAN, JJ., concur.
APPENDIX
Rule 3.701(c) — OFFENSE CATEGORIES
(c) Offenses have been grouped into nine (9) offense categories encompassing the following statutes:
Category 1: Murder, manslaughter: Chapter 782 [except subsection 782.04(l)(a) ], and subsection 316.193(3)(c)3, and section 327.351(2)
Category 2: Sexual offenses: Chapters 794 and 800 and section 826.04
Category 3: Robbery: Section 812.13
Category 4: Violent personal crimes: Chapters 784 and 836 and section 843.01
Category 5: Burglary: Chapter 810 and subsection 806.13(3)
Category 6: Thefts, forgery, fraud: Chapters 322 and 409, section 415.111, chapter 443, section 493.3175, and chapters 509, 812 (except section 812.13), 815, 817, 831, and 832
Category 7 Drugs: Chapter 893
Category 8 Weapons: Chapter 790 and section 944.40
Category 9 All other felony offenses
*772[[Image here]]
*773[[Image here]]
*774[[Image here]]
*775[[Image here]]
*776[[Image here]]
*777[[Image here]]
*778[[Image here]]
*779[[Image here]]
*780[[Image here]]
*781[[Image here]]
*782[[Image here]]
*783[[Image here]]
*784[[Image here]]
*785[[Image here]]
*786[[Image here]]
*787[[Image here]]
*788[[Image here]]
*789[[Image here]]
*790[[Image here]]
*791[[Image here]]

 On motion for clarification we have substituted page 783 of the appendix, recommended ranges for category 6, due to the inadvertent omission of statutory references from that page and have changed the effective date for the new forms adopted in case no. 75,364.